WILLIAMS, J.
Florence Westhoven brought an action in the Lucas Common Pleas to engraft a trust upon a deed, absolute upon its face, on which deed Frank Westhoven was the grantee. On appeal the Court of Appeals held:
1. The rule is well settled in Ohio that to engraft an express trust in lands upon a deed absolute upon its face, the evidence shall be clear and convincing to show not only that the agreement of trust was made contemporaneously with the execution of the deed, but also to show what the terms and conditions of the trust were.
2. “Equity requires that parol evidence to engraft an express trust in lands upon a deed absolute, shall clearly and convincingly show that contemporaneously with the execution of the deed the terms of the trust were declared and the beneficiaries designated.” 69 OS. 273.
3. “A trust engrafted on an absolute deed may be shown by parol evidence; but the dec*174laration of such trust---must be clear, certain and conclusive as to its terms and conditions.” 64 OS. 1.
Attorneys — E. H. Young and B. F. James for Florence Westhoven; Eugene Rheinfrank and Carl J. Lindecker for Frank Westhoven; all of Toledo.
4. The evidence adduced in the case at bar was not of the high character required by the rule.
Petition dismissed.